Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 15/561,791 filed on 26 September 2017. The response filed 24 February 2021 amends claims 18, 20, 21, 24, 25, 36-39, and 43, cancels claims 23, 27, 28, 41, and 44, withdraws claims 1-17, and presents arguments is hereby acknowledged. 	Claims 18-22, 24-26, 29-40, 42, and 43 are presented for examination.

Response to Arguments
The response filed 24 February 2021 addresses the 35 U.S.C. 112 rejections made on the 24 September 2020 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the 112 6th invocation, Applicant amended the claims to clarify that the “resources module includes at least one or more distributed sensor devices to sense information” and the other modules include “a processor with an addressable memory.” These amendments are found persuasive. 

Independent Claims 18 and 36
On pages 20-24 of the response filed 24 February 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 24 September 2020 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 20-22, Applicant argues that Shaashua of the Shaashua/Seed system does not teach or suggest “a stored information of a relationship between one or more past system actions and one or more outcomes of the one or more past system actions as observed by information received by the sensor devices subsequent to the one or more past system actions.” Applicant argues that Shaashua merely describes data consolidation to enable contextual and semantic insights. Further, Applicant argues that Shaashua is completely silent regarding a relationship between one or more past system actions and one or more outcomes of the one or more past system actions. 	Examiner respectfully disagrees and finds this argument unpersuasive. First, the Applicant’s specification does not provide an explicit definition of the relationship. According to MPEP 2111, examiner obliged to give the terms or phrases their broadest 
On pages 22-24, Applicant argues that Shaashua of the Shaashua/Seed system does not teach or suggest “determine a next step in a workflow based on a received one or more events to determine one or more action.” Applicant argues that the user action described by Shaashua is not performed by the system. Further, Applicant argues that the notification of Shaashua (to stop exercising) is not equivalent to a next step required for further processing of one workflow (activity) itself. 	Examiner respectfully disagrees and finds this argument unpersuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., one or more past system actions and a next step required for further processing of one workflow itself) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 	Regarding the limitation “determine a next step in a workflow based on a received one or more events to determine one or more action,” FIG. 10A of Shaashua discloses actionable insights for facilitating actions for a user to take. As discussed in paragraph 0071, the workflow is exercise activity level, i.e. one of the line plots of the data diagram, and the next step in the exercise activity, i.e. an increase or decrease in the activity level, is determined by an action, i.e. an interoperable rule to notify the user to stop exercising. These next actions/interoperable rules are based on the received glucose drop events, i.e. a received one or more events. Thus, Shaausha discloses the amended limitation. Therefore, Examiner finds this argument unpersuasive. 

Dependent Claims 19-22, 24-26, 29-35, 37-40, 42, and 43
On pages 20-26 of the response filed 24 February 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 24 September 2020 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments unpersuasive.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, 30, 31, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2015/0019710 A1 to Shaashua et al and US PGPUB 2016/0088049 Al to Seed et al.
Regarding Claim 18, Shaashua discloses a system comprising: 	 a resources module that includes at least one or more distributed sensor devices to sense information (FIG. 2 and 0029 provides for IoT devices 202 includes smart sensors to sense information);  	a platforms module that includes a processor with an addressable memory to impute meaning to the sensed information utilizing one or more analytic models (FIG. 5, 0033-0034, 0037, and 0056-0058 provides for integration service system 212 of FIG. 2/integration backend system 302 of FIG. 3, i.e. a platforms module, implementing/configures a processor with memory, to determine semantic meaning to the tracked information of tracked IoT devices 324 utilizing data analysis module 308, i.e. an analytic model) based on one or more inputs of:  		a context of the sensed information (0058 provides for the semantic labels on the IoT devices 324 may also assist the data analysis module 308 to better understand the context of the user's intentions), wherein the context includes at least (0047 provides for device identification can be based on a device’s geo-location context), data specifying a type of the sensor device, a time a sensor data from the sensor device was recorded, a time the sensor data from the sensor device was sent, a time the sensor data from the sensor device was received, a state of the sensor device, and a data on an origination of the sensed information;  		a previously received sensor data from the sensor device stored in a file system (0029, 0045, and 0063 provides for previously collected/received datasets, i.e. sensor data, from the IoT device smart sensors stored in a database, i.e. a file system);  		a near real-time sensor data from the sensor device (0041 and 0049 provides for real-time acquisition of sensor data);  		a near-real time contextual data from the sensor device derived from machine learning based on the platforms module (FIG. 3, 0069, and 0075 provides for calculating the context in real-time from the IoT device, wherein the calculation is derived from machine learning based on data analysis module 308 of integration backend system 302, i.e. the platforms module);  		a stored information of a relationship between one or more past system actions and one or more outcomes of the one or more past system actions as observed by information received by the sensor devices subsequent to the one or more past system actions (0047, 0049, and 0063 provides for contextual parameters of a correlation/relationship between past system actions, such as going to work using public transport, and one or more outcomes, such as burning four times more calories, as observed by the information received by IoT devices subsequent to the past system action of going to work using public transport); and  		data external to the system, wherein the data external to the system is not sensor data from the sensor device (0050 provides for external raw data extracted from an online or virtual data source, such as a geo-location map, a social network, a calendar, a media network, or any combination thereof); and  	an applications module that includes a processor with an addressable memory (FIG. 5, 0034-0035 and 0071 provides for integration service system 212, i.e. an applications module, implementing/includes a processor with memory) to:  		determine one or more actions utilizing the one or more analytic models (FIG. 5, 0034-0035 and 0071 provides for determine a trigger/action utilizing data analysis module 308, i.e. the analytic model) based on inputs from:  			the imputed meaning of the sensed information (0035-0036 and 0056 provides for the contextual meaning of sensed information, such as the context of “eating” when sensing a plate and a fork);  			data from the one or more inputs utilizing the one or more analytic models to impute meaning of the sensed information (0035-0036 and 0056 provides for data from the contextual meaning, i.e. context of the sensed information, utilizing the data analysis module 308, i.e. the analytic model, to determine context data, i.e. to impute meaning, of the sensed information);  			a result to be achieved subsequent to the determined one or more actions by the applications module (0035-0036, 0049, and 0063 provides for a result, such as fitness/health goals of burning more calories or insulin regulation, to be achieved subsequent to the determined trigger/action by the integration service system 212, i.e. the applications module),  			wherein the determined one or more actions are based on the stored information of the relationship between the one or more past system actions and the one or more outcomes of the one or more past system actions (0035-0036, 0047, and 0049 provides for wherein the determined trigger/action is based on the contextual parameters between the past system actions, such recommendations like going to work using public transport, and the one or more outcomes, such as burning four times more calories), and wherein the one or more outcomes provide a benefit to one or more third parties (0065 and 0076 provides for wherein the one or more outcomes, such as automatically opening a door lock, is a benefit to friend Erica who is known from the user’s social graph data from a social network); and 		determine a next step in a workflow based on a received one or more events to determine one or more actions (FIG. 10A and 0071 provides for determine that a user should stop exercising, i.e. a next step in a workflow, based on a received glucose, i.e. one or more events, to determine an activity action). 	Shaashua doesn’t explicitly disclose learn from the one or more past system actions; modify the one of more analytic models based on the learning; and optimize the one or more analytic models based on the modification. 	Seed, in a similar field of endeavor, discloses learn from the one or more past system actions (0034 provides for factor in/learn from one or more prior decisions); 	modify the one of more analytic models based on the learning (0039 and 0106 provides for adapting/modifying one or more policies based on the prior decisions factors); and(0039, 0061, and 0068 provides for making qualified future decisions, i.e. optimize, the one or more policies based on the adaptation).
Regarding Claim 19, the Shaashua/Seed system discloses the system of claim 18 wherein the resources module is further configured to:  	receive data from the distributed sensor devices (Shaashua, FIG.2 and 0031-0033 provides for integration service system 212, i.e. the resources module, is configured to receive information from the IoT devices 202); and  	form one or more messages based on the received data (Shaashua, FIG. 10A correlative insight 1002, 0049, and 0138 provides for forming contextual and semantic insights based on sensor data).
Regarding Claim 30, the Shaashua/Seed system discloses the system of claim 18 wherein the sensed information comprises at least one of: an observed status data (Shaashua, 0031-0034 and 0049 provides for tracking IoT device 202 in real-time), a request data, and an automated sensor data.
Regarding Claim 31, the Shaashua/Seed system discloses the system of claim 18 wherein the one or more distributed sensor devices comprise one or more of: a sensor, an actuator, a smart device (Shaashua, 0029 provides for smart sensor), a smartphone, a set-top box, an external machine-to-machine (M2M) enabler, a human input, and an organism input.
Regarding Claim 35, the Shaashua/Seed system discloses the system of claim 18 wherein the platforms module is further configured to:  	form contextual data (Shaashua, 0063 provides for forming/recognizing context between device, people, places and time), wherein the contextual data contains a result of an analytic model that algorithmically combines a source data from one or more of: data from the platform persistence module, external data (Shaashua, 0050, 0063, and 0107 provides for wherein the context contains an approximate/result of a real-life situation, i.e. an analytic model, that automatically/algorithmically combines raw data extracted from an external sources), data from an external machine-to- machine (M2M) enabler, data from a software system, data from an enterprise systems, data interactively supplied by one or more users of applications, predictive data inferred from the source data, and machine learning data inferred from the source data.
Regarding Claim 36, similar rejection where the system of claim 18 teaches the computer-implemented method of claim 36.
Regarding Claim 37, similar rejection where the system of claim 19 teaches the computer-implemented method of claim 37.

Claims 20, 21, 25, 29, 32, 38, 39, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over the Shaashua/Seed system as applied to claims 18, 19, and 37 above, and further in view of US PGPUB 2015/0143254 A1 to Kritt et al.
Regarding Claim 20, the Shaashua/Seed system discloses the system of claim 19 wherein the platforms module is further configured to:  	receive one or more formed messages (Shaashua, FIG. 10A correlative insight 1002, 0049, and 0138 provides for forming contextual and semantic insights based on sensor data);  	transmit the received one or more messages to a platform persistence module (Shaashua, FIG. 5, 0079, and 0096 provides for transmit the received semantic insights to an integration backend system 302, i.e. a platform persistence module, that configures a processor with memory for storage);  	map the received one or more messages to a client of a plurality of clients (Shaashua, FIG. 10A, 0027, and 0138-0139 provides for communicate/map the received semantic insight to a client interface 104A of a connected client device); and  	form one or more events by applying one or more pre-defined analytic models and context (Shaashua, 0079 provides for creating/forms one or more triggered conditions/events by applying context). 	The Shaashua/Seed system doesn’t explicitly disclose form one or more business objects by applying a business logic to the one or more messages based on the mapped client; and wherein context is applied to the one or more business objects. 	Kritt, in a similar field of endeavor, discloses form one or more business objects by applying a business logic to the one or more messages based on the mapped client (0016-0017 and 0024-0025 provides for forming/determining one or more business objects by applying profiles, i.e. business logic, to the one or more emails based on the determined receiving user, i.e. a mapped client); and  	wherein context is applied to the one or more business objects (0017 provides for wherein the context and business objects are related). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Kritt for identifying business objects related to the context of an email based on a user’s profile. The 
Regarding Claim 21, the Shaashua/Seed/Kritt system discloses the system of claim 20 wherein the applications module is further configured to: transmit the one or more events to one or more subscribers for the one or more events (Shaashua, FIG. 10A and 0071 provides for transmit the “sudden drop in glucose level” event to the user wearing the wearable device, i.e. one or more subscribers for the one or more events), and wherein one or more of the subscribers are the client (Shaashua, FIG. 10A and 0071 provides for wherein the subscribers is the user wearing the wearable device), and wherein the formed one or more messages are based on at least one of: a client rule (Shaashua, 0071 provides for notify the user based on interoperable rules), a data aggregation, an abstraction of device-specific information, and an abstraction of protocol-specific information.
Regarding Claim 25, the Shaashua/Seed/Kritt system discloses the system of claim 20 wherein the platforms module is further configured to: (Kritt, 0016 provides for business objects are in storage 13) to the platform persistence module for storage (Shaashua, FIG. 5, 0079, and 0096 provides for transmit data to the integration backend system 302, i.e. a platform persistence module, for storage);  	receive data from the platform persistence module, wherein the data from the platform persistence module comprises at least one of: messages, business objects, and external data (Shaashua, 0050 provides for receive extracted raw data);  	form contextual data comprising a near-real time view of data (Shaashua, 0041 and 0049 provides for form context data from data received in real-time) and a historical data that does not overlap with the near-real time view of data (Shaashua, 0066 and 0092 provides for form context data from a geolocation history, i.e. historical data, wherein the history can be limited to any time period); and  	wherein the platform persistence module is further configured to receive external data, for supporting data federation, from one or more of: external sources of information through an application program interface (API) (Shaashua, 0041, 0049-0050, and 0092 provides for receive external data in real-time from an external sources, such as an online data source for obtaining a social network status report, through an API, thereby supporting data federation), a database, and a query. 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Kritt for identifying business objects related to the context of an email based on a user’s profile. The business object profiling of Kritt, when implemented with the IoT integration platform of the Shaashua/Seed system, will allow one of ordinary skill in the art to select business 
Regarding Claim 29, the Shaashua/Seed system discloses the system of claim 18 wherein the platforms module is further configured to:  	receive contextual data derived from machine learning (Shaashua, 0075 provides for machine learning) based on previously received messages (Seed, 0034 provides for factor in/learn from one or more prior decisions) and external data (Shaashua, 0050 and 0125 provides for extracting external data for semantic analysis). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Seed for Internet of Things (IoT) adaptation services. The IoT adaptation of Seed, when implemented with the IoT integration platform of the Shaashua system, will allow one of ordinary skill in the art to support intelligent, autonomous decision making capabilities. One of ordinary skill in the art would be motivated to utilize the IoT adaptation of Seed with the IoT integration platform of the Shaashua system in order to factor in content, context, policies, prior decisions, and events when making decisions in an IoT environments. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in  (0016-0017 and 0024-0025 provides for determining, i.e. machine learning, is based on one or more business objects, wherein the determining is based on applying profiles). 	
Regarding Claim 32, the Shaashua/Seed/Kritt system discloses the system of claim 20 wherein the platforms module is further configured to:  	determine a type of resource for the sensed information (Shaashua, 0045 provides for determine the IoT device type); and  	transform the sensed information into the message based on the determined type of resource (Shaashua, 0045-0046 provides for transform the data sensed by the IoT device into a semantic message based on the communication protocol of the device type), wherein the message is a format usable by the platforms module (Seed, 0078 provides for wherein data is adapted to a format based on the content, policy, event, or context structure)
Regarding Claim 38, similar rejection where the system of claim 20 teaches the computer-implemented method of claim 38.
Regarding Claim 39, the Shaashua/Seed/Kritt system discloses the computer-implemented method of claim 38 further comprising:  	transmitting by the applications module, the one or more events to one or more subscribers for the one or more events (Shaashua, FIG. 10A and 0071 provides for transmit the “sudden drop in glucose level” event to the user wearing the wearable device, i.e. one or more subscribes for the one or more events), wherein one or more of the subscribers are the client (Shaashua, FIG. 10A and 0071 provides for wherein the subscribers is the user wearing the wearable device).
Regarding Claim 42, the Shaashua/Seed/Kritt system discloses the computer-implemented method of claim 38 wherein the formed one or more messages are based on at least one of: a client rule (Shaashua, 0071 provides for notify the user based on interoperable rules), a data aggregation, an abstraction of device-specific information, and an abstraction of protocol-specific information.
Regarding Claim 43, similar rejection where the system of claim 25 teaches the computer-implemented method of claim 43.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the Shaashua/Seed system as applied to claim 18 above, and further in view of US PGPUB 2015/0089576 A1 to Poroor et al.
Regarding Claim 22, the Shaashua/Seed system discloses the system of claim 18 wherein the one or more inputs comprise data from activity sensors and temperature (Shaashua, 0029 provides for IoT devices of a smart home system); wherein the context includes whether the user is at home (Shaashua, 0069 provides for wherein the context is “user leaving home”), past usage patterns received by the sensor devices (Shaashua, 0049 and 0083 provides for behavioral patterns from the IoT device 324, such as a user starts their coffee machine every morning), and past activity patterns received by the sensor devices (Shaashua, 0049 and 0083 provides for behavioral patterns from the IoT device 324, such as a user starts their coffee machine every morning); wherein the context reduces false alarms (Examiner interprets this to be an intended use limitation); and wherein the determined one or more actions comprise a near-real time notification (Shaashua, 0036 and 0079 provides for wherein the determined "inject more insulin" action comprises a substantially real-time notification). 	The Shaashua/Seed system doesn’t explicitly disclose wherein the home is of an elderly couple; wherein the user is an elderly couple; and wherein the near-real time notification is to a caregiver to ensure a well-being of an elderly couple. 	Poroor, in a similar field of endeavor, discloses wherein a home is of an elderly couple (0056 provides for a nursing home of elderly people); wherein a user is an elderly couple (0056 provides for elderly people); and wherein a near-real time notification is to a caregiver to ensure a well-being of an elderly couple (0053 and 0056 provides for real-time data streams to caretakers, wherein a caretaker ensure the well-being of elderly people). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Poroor for 
Regarding Claim 24, the Shaashua/Seed/Poroor system discloses the system of claim 20 wherein the near-real time contextual data comprises a GPS location (Shaashua, 0066 provides for a geo-location based on GPS) of one or more mobile or wearable devices associated with the elderly couple, one or more social media or calendar events (Shaashua, 0050 provides for combining raw data extracted from a geo-location map and a calendar), and machine learning by monitoring past behavior to identify anomalies.

Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over the Shaashua/Seed system as applied to claim 18 above, and further in view of US PGPUB 2015/0112885 A1 to Fadell et al.
Regarding Claim 26, the Shaashua/Seed system discloses the system of claim 18 wherein the data external to the system comprises: a weather (Shaashua, 0075 provides for weather data, wherein weather is external to a system) and a human initiated request (Shaashua, 0045 provides for a user adding a new device, wherein a user is external to an IoT device system). 	The Shaashua/Seed system doesn’t explicitly disclose wherein the data external to the system comprises a receipt of a package. 	Fadell, in a similar field of endeavor, discloses wherein the data external to the system comprises a receipt of a package (0247 provides for wherein data external to the smart-home environment comprises a package delivered to the door). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Fadell for detecting when packages are delivered to a smart home. The smart home package detection of Fadell, when implemented with the IoT integration platform of the Shaashua/Seed system, will allow one of ordinary skill in the art to detect when deliveries arrive at a home. One of ordinary skill in the art would be motivated to utilize the smart home package detection of Fadell with the IoT integration platform of the Shaashua/Seed system in order to combine context and camera footage in order to message homeowners of their deliveries. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the smart home package detection of Fadell with the IoT integration platform of the Shaashua/Seed system for the desirable purpose of formatting context-.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over the Shaashua/Seed/Kritt system as applied to claim 32 above, and further in view of US PGPUB 2016/0234686 A1 to Bone et al.
Regarding Claim 33, the Shaashua/Seed/Kritt system discloses the system of claim 32. 	The Shaashua/Seed/Kritt system doesn’t explicitly disclose form an abstracted data, wherein the abstracted data abstracts out any device-specific or communication protocol-specific information based on the determined type of resource. 	Bone, in a similar field of endeavor, discloses form an abstracted data, wherein the abstracted data abstracts out any device-specific or communication protocol-specific information based on the determined type of resource (0262 provides for forming abstracted data, wherein the abstracted data abstracts out the identity of any values and what they represent). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Bone for abstracting out data values. The data abstraction of Bone, when implemented with the IoT integration platform of the Shaashua/Seed/Kritt system, will allow one of ordinary skill in the art to remove the identifying data values and representations. One of ordinary skill in the art would be motivated to utilize the data abstraction of Bone with the IoT integration platform of the Shaashua/Seed/Kritt system in order to make use of 
Regarding Claim 34, the Shaashua/Seed/Kritt system discloses the system of claim 20. 	The Shaashua/Seed/Kritt system doesn’t explicitly disclose wherein the platforms module receives the one or more formed messages asynchronously. 	Bone, in a similar field of endeavor, discloses receives the one or more formed messages asynchronously (0111 and 0114 provides for asynchronous responses and requests). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Bone for communicating asynchronously. The asynchronous communications of Bone, when implemented with the IoT integration platform of the Shaashua/Seed/Kritt system, will allow one of ordinary skill in the art to configure a system to communicate without a set time period or replies or requests. One of ordinary skill in the art would be motivated to utilize the asynchronous communications of Bone with the IoT integration platform of the Shaashua/Seed/Kritt system in order to communicate based on the event occurrences, and not a periodic ping. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the .

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over the Shaashua/Seed/Kritt system as applied to claim 38 above, and further in view of US PGPUB 2015/0089576 A1 to Poroor et al.
Regarding Claim 40, the Shaashua/Seed/Kritt system discloses the computer-implemented method of claim 38 wherein the one or more inputs comprise data from activity sensors and temperature sensors in a home (Shaashua, 0029 provides for IoT devices of a smart home system); wherein the context includes whether the user is at home (Shaashua, 0069 provides for wherein the context is “user leaving home”), past usage patterns received by the sensor devices (Shaashua, 0049 and 0083 provides for behavioral patterns from the IoT device 324, such as a user starts their coffee machine every morning), and past activity patterns received by the sensor devices (Shaashua, 0049 and 0083 provides for behavioral patterns from the IoT device 324, such as a user starts their coffee machine every morning); wherein the context reduces false alarms (Examiner interprets this to be an intended use limitation); wherein the near-real time contextual data comprises a GPS location (Shaashua, 0066 provides for a geo-location based on GPS) of one or more mobile or wearable devices associated with the user, one or more social media or calendar events (Shaashua, 0050 provides for combining raw data extracted from a geo-location map and a calendar), and machine learning by (Shaashua, 0036 and 0079 provides for wherein the determined "inject more insulin" action comprises a substantially real-time notification).  	The Shaashua/Seed/Kritt system doesn’t explicitly disclose wherein the home is of an elderly couple; wherein the user is an elderly couple; and wherein the near-real time notification is to a caregiver to ensure a well-being of an elderly couple. 	Poroor, in a similar field of endeavor, discloses wherein a home is of an elderly couple (0056 provides for a nursing home of elderly people); wherein a user is an elderly couple (0056 provides for elderly people); and wherein a near-real time notification is to a caregiver to ensure a well-being of an elderly couple (0053 and 0056 provides for real-time data streams to caretakers, wherein a caretaker ensure the well-being of elderly people). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Poroor for implementing smart home technology in an old age nursing home using cameras. The nursing home of Poroor, when implemented with the IoT integration platform of the Shaashua/Seed/Kritt system, will allow one of ordinary skill in the art to detect fall events of patients in their private living space. One of ordinary skill in the art would be motivated to utilize the nursing home of Poroor with the IoT integration platform of the Shaashua/Seed/Kritt system in order to combine context and camera footage in order to message caretakers. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2014/0244568 A1 to Goel et al discloses collaborative intelligence and decision-making in an IoT device group.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.D.G/Examiner, Art Unit 2459             

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459